Citation Nr: 0826179	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) disability benefits on the basis of the 
appellant's status as a veteran.  


REPRESENTATION

Appellant represented by:	Darla L. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The remote procedural history of this case is somewhat 
lengthy and complex.  
In pertinent part, in April 1994 a decision of the Board of 
Veterans' Appeals (the Board) determined that the appellant 
had not established predicate status as a veteran of the 
Armed Forces of the United States in order to meet the 
requirements for basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.  The Board's decision was 
affirmed by the United States Court of Appeals for Veterans 
Claims (the Court).  

The current appeal arose from an August 2001 rating decision 
by the VA Regional Office (RO) in Manila, Republic of 
Philippines.  In that decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of basic eligibility.

In a March 2003 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to VA disability benefits on the basis of 
status as a veteran.  The appellant appealed the Board's 
decision to the Court.  Pursuant to a February 2005 
memorandum decision, the Court set aside the Board's March 
2003 decision and remanded the case for further adjudication 
consistent with its decision.  The Court's instructions were 
to specifically to provide the appellant with notice that is 
fully compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), and, inasmuch as there was the possibility 
that the appellant's records were destroyed by the 1973 fire 
at the National Personnel Records Center (NPRC), to advise 
him of what alternative evidence he could present to verify 
his service.

Further action on the Court's remand instructions by the 
Board was stayed pending resolution of the appellant's appeal 
of the Court's decision to the United States Court of Appeals 
for the Federal Circuit.  In a March 2008 order, the Federal 
Circuit summarily affirmed the Court's judgment.  See 2008 WL 
907529 
(C.A. Fed.).  This matter is once again before the Board.

REMAND

As was alluded to above, in a February 2005 decision the 
Court remanded this case so that VA could provide the 
appellant with appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), specifically 38 U.S.C.A. 
§ 5103 (West 2002).  In particular, the agency of original 
jurisdiction must inform the appellant of the kinds of 
evidence which would verify his military service. 

The Board additionally observes that since February 2005, the 
Court rendered the decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requiring notice of the evidentiary 
requirements necessary to reopen a previously-denied claim, 
and of what evidence would be new and material to reopen the 
claim.  Therefore, the corrective VCAA notice required by the 
Court must also comply with its decision in Kent.

The Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board. The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the appellant was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the appellant a 
corrective notice which complies with the 
notification requirements of the VCAA, to 
include the evidentiary requirements as 
to new and material evidence. 
Additionally, the appellant should be 
notified of the bases for the previous 
denial of his claim for status as a 
veteran by the Board in April 1994, so 
that he may be aware of what evidence 
would be new and material to reopen the 
claim.  See Kent, supra.  The appellant 
must also be notified of what alternative 
evidence he could present to verify his 
service.

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the appellant's request to reopen his 
claim of entitlement to VA disability 
benefits on the basis of his status as a 
veteran.  If the benefit sought on appeal 
is denied, VBA should provide the 
appellant and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

